

Exhibit 10.56
AMENDMENT NUMBER TEN TO THE
METLIFE LEADERSHIP DEFERRED COMPENSATION PLAN
(As amended and restated effective with respect to salary and Cash Incentive
Compensation
January 1, 2005 and with respect to Stock Compensation, April 15, 2005)
WHEREAS, effective October 1, 2016, MetLife, Inc. ("MetLife") desires that
Brighthouse Services, LLC ("Brighthouse") be a participating employer under the
MetLife Leadership Deferred Compensation Plan (the "Plan") and Brighthouse
desires to be a participating employer under the Plan and hereby adopts the Plan
solely for the period beginning October 1, 2016 and ending December 31, 2016;
and
WHEREAS, pursuant to Section 19 of the Plan, the Plan Administrator has reserved
the right to amend the Plan;
NOW, THEREFORE, effective October1, 2016, the Plan is hereby amended as follows:
1. Section 22.22, "MetLife Companies" is amended as to read as follows:
22.22 "MetLife Companies"·shall mean MetLife Group, Inc.; Metropolitan Property
and Casualty Insurance Company; SafeGuard Health Plans, Inc. (of California);
and Brighthouse Services, LLC. Brighthouse Services, LLC shall be a MetLife
Company solely for the period beginning October 1, 2016 and ending December 31,
2016. Effective January 1, 2017, Brighthouse Services, LLC will no longer be a
Met Life Company."
2. A new subsection (d) is added to the end of Section 22.11, "Eligible
Associate", to read as follows:
(d) an individual who is a Qualifying Employee and whose employment with an
Affiliate is transferred as of October 1, 2016 so that he or she becomes an
employee of Brighthouse Services, LLC, or who is hired by Brighthouse Services,
LLC on or after October 1, 2016. Such individual shall not be eligible to
participate in the Plan as an employee of Brighthouse Services, LLC after
December 31, 2016.
IN WITNESS WHEREOF, the Plan Administrator has caused this Amendment to be
adopted this 30th day of September, 2016.
Plan Administrator
 
Brighthouse Services, LLC
 
 
 
 
 
/s/ Mark J. Davis
 
/s/ James Boylan
Mark J. Davis
 
James Boylan, VP-HR, U.S. Retail
 
 
 
 
 
Witnessed by:
/s/ Timothy R. Coffey
 
Witnessed by:
/s/ Karen Goldsmith



